On June 29, 1979 the court entered the following order:
This case comes before the court on the memorandum report for judgment filed June 22, 1979, by Trial Judge Philip R. Miller, recommending entry of judgment in accordance with the stipulation for judgment of the parties, filed June 20, 1979. Upon consideration thereof, without oral argument,
IT IS HEREBY CONCLUDED AND ORDERED as follows:
1. This is a suit for a declaratory judgment under Section 7428 of the Internal Revenue Code of 1954, as amended (the "Code”), with respect to the qualification of the plaintiff as an organization which is exempt from tax under Section 501(a) of the Code.
*7292. Jurisdiction is conferred upon this Court by 28 U.S.C. Section 1507.
3. This court declares that plaintiff is organized and operated for charitable purposes within the meaning of Section 501(c)(3) of the Code and is entitled to recognition of exemption from Federal income tax under Section 501(a) of the Code.